DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In Claim 2, at Line 1, insert --portion-- after “cable end”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2417756 to Graham et al. (“Graham”).
From Claim 1: Graham discloses a joint ball device which is connected to a ball end of a control lever, the joint ball device comprising:

    PNG
    media_image1.png
    618
    600
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    455
    436
    media_image2.png
    Greyscale

Reproduced from Graham
a ball seat 4 which is formed to have a hollow cylindrical body and at least a pair of slots (i.e., the spaces between “flexible fingers” 14) formed in a longitudinal direction of the body from an end of the body, and which comprises a receiving portion (bottom side of 4, receiving ball) defined by the body so as to receive the ball end of the control lever on the end of the body, and comprises a stopper (radial prongs of 4, as seen in Fig. 4) which protrudes from an outer circumferential surface of the body; and
a cable end portion 2 which is connected to a shift cable and is fastened to the ball seat, wherein the stopper of the ball seat is fastened to the cable end portion.
-From Claim 6: Graham discloses an elastic member 6 located between the cable end portion and the outer circumferential surface of the body of the ball seat.
-From Claim 10: Graham discloses wherein the receiving portion (portion under spring 6, as seen in Fig. 3) of the ball seat has a shape corresponding to the ball end.
-From Claim 11: Graham discloses wherein the body defining the receiving portion further comprises a groove 18 formed along the outer circumferential surface of the body.
Claim 12: Graham discloses wherein the ball seat further comprises a flange 10 which is formed to extend vertically outward from the outer circumferential surface of the body.

Allowable Subject Matter
Claims 2-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 2, the stoppers of Graham (i.e., the four radial prongs of element 4, as see in Figure 4)  is not caught by openings in a first support vertically extending from the seat part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        4/1/2021